UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1456



PATRICK G. DAVIS,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee,

          and


STATE FARM INSURANCE COMPANY; AUSTIN HOMES;
AMERICAN EXPRESS COMPANY; DAVIDSON UNITED
METHODIST CHURCH,

                                                        Respondents.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (MISC-99-4-3-V)


Submitted:   June 21, 2001                  Decided:   June 28, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Patrick G. Davis, Appellant Pro Se. Kenneth L. Greene, Carol Ann
Barthel, Lawrence P. Blaskopf, Christopher J. Kayser, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Patrick G. Davis appeals the district court’s order denying

the Petitioner’s petition to quash summons and motion to quash-

attest. We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Davis v. United States, No. MISC-99-4-3-V

(W.D.N.C. Feb. 7, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2